On behalf of the delegation of the Democratic People’s Republic of Korea. I would like to congratulate you, Sir, on your election as President of the General Assembly at its seventy-fifth session. I am confident that under your able stewardship the session will be very fruitful.
The Assembly’s current session is taking place in unprecedented circumstances. The world pandemic has claimed more than a million precious lives and plunged the whole world into extreme anxiety and chaos. The delegation of the Democratic People’s Republic of Korea would like to take this opportunity to offer its deep sympathies and condolences to the bereaved families whose loved ones have lost their lives and to the Governments of all the countries that have suffered enormous human and material losses due to the coronavirus disease (COVID-19) pandemic. We would also like to express our firm solidarity with all the medical workers of every country, and to the World Health Organization and the other international organizations that are sparing no effort in their sacred cause of preventing the spread of the pandemic and saving humankind.
Today’s stern reality, in which COVID-19 is becoming ever more serious as the days go by, demands that the Governments of all countries display effective leadership with a sense of their heavy responsibility for the safety of their people’s lives. Thanks to the far-sighted leadership of the Government of the Democratic People’s Republic of Korea, which maintains a people-first policy as its political philosophy and guiding idea, the situation combating the epidemic in our country is now under safe and stable control. During the early stages of the COVID-19 outbreak, Chairman Kim Jong Un of the State Affairs Commission of the Democratic People’s Republic of Korea, with extraordinary wisdom and determination, ensured that preemptive, timely and strong emergency measures were taken to prevent the entry and spread of the pandemic. In response to the rising number of global infections, the State is now taking a series of measures to block the virus from entering the country. All our citizens are adhering strictly to the anti-epidemic regulations while remaining on high alert. The Government of the Democratic People’s Republic of Korea will not tolerate even the slightest carelessness or compromise, but will further strengthen the State’s emergency anti-epidemic measures until the danger of the pandemic crossing its borders is completely eliminated, thereby firmly safeguarding the safety of the people and the security of the State.
Building a peaceful world without war has always been the goal of the Government of the Democratic People’s Republic of Korea. In the past few decades we have done everything possible to safeguard peace and security on the Korean peninsula and in the region. That notwithstanding, the nuclear threat to the Democratic People’s Republic of Korea continues unabated, along with all sorts of hostile acts taking place before our very eyes. It is an undeniable reality today that cutting-edge military hardware, including stealth fighters, continues to be introduced into the Korean peninsula and that nuclear-strike weapons of all kinds are aimed directly at our country.
The conclusion we have drawn is that peace never comes of its own accord or through the mere wish of one side; nor is it granted by anyone else. In today’s world, where high-handedness based on strength is rampant, genuine peace can be safeguarded only when one possesses the absolute strength needed to prevent war itself. Since we obtained a reliable and effective deterrent to war in our self-defence by tightening our belts, peace and security on the Korean peninsula and in the region are now firmly assured.
Based on its reliable guarantee of safeguarding the security of its State and people, the Democratic People’s Republic of Korea is now directing all its efforts towards economic construction. It is a fact that we badly need an external environment favourable to building our economy, but we cannot sell off our dignity, which we have defended because it is as valuable as our very lives, in the mere hope of a brilliant transformation. That is our steadfast position. At the historic fifth plenary meeting of the seventh Central Committee of the Workers’ Party of Korea held in December of last year, Chairman Kim Jong Un put forward a vision aimed at breaking through the difficulties facing our socialist construction by confronting them head-on through self-reliance.
Great projects are being completed one after another, on a basis of self-reliance and self-development, to celebrate the seventy-fifth anniversary of the founding of the Workers’ Party of Korea and its brilliant labour achievements. At a time when the world was in despair as it was drawn into the catastrophe of the pandemic crisis, we in the Democratic People’s Republic of Korea were launching the construction of Pyongyang General Hospital as a modern medical service facility for the people, and we have now dynamically propelled its construction into the final stage. Although this year we suffered considerable losses, owing to unexpected natural disasters, we are striving vigorously to repair the damage caused by floods and typhoons by ourselves and to stabilize our people’s lives as quickly as possible. The manoeuvres of hostile forces to stifle the Democratic People’s Republic of Korea, along with numerous other difficulties, will continue to hinder our progress. However, the people will also further intensify their struggle to overcome them and open up a road to prosperity through their own efforts.
It has been 75 years since the United Nations took its first step. Humankind, together with the United Nations, is looking back on the 75 years that have passed and at the same time is envisioning a better future. The main theme of this general debate, namely “The future we want, the United Nations we need: reaffirming our collective commitment to multilateralism — confronting COVID-19 through effective multilateral action”, reflects the demand of an overwhelming majority of the States Members of the United Nations that we build a peaceful and prosperous world on the basis of multilateralism. Multilateralism makes it possible to achieve peace and security and sustainable development by establishing cooperative relations among Member States based on the recognition that they have different ideas, systems, cultures and values. That should be encouraged and promoted, as it fully aligns with the purposes and principles enshrined in the Charter of the United Nations.
The time is long gone when an individual country could hold sway over international politics, unilaterally imposing its will on the world, and multilateralism has become an irresistible global trend. The future that humankind wants is an independent world, free from domination, subordination, aggression or interference, where the sovereignty and equality of all countries and nations are ensured. The United Nations is needed to achieve that purpose. The United Nations should firmly adhere to the principles of sovereign equality, mutual respect, impartiality and objectivity. It should have zero tolerance of high-handedness and arbitrariness, and it should eliminate biased practices and double standards in all its activities in conformity with the purposes and principles of the Charter.
In that context, we categorically condemn and reject the economic, trade and financial blockade of Cuba, an economic genocide that has continued for decades in gross violation of the Charter of the United Nations and international law and an infringement on sovereignty. We strongly demand that it be terminated immediately. We extend our unwavering support to and solidarity with the Syrian people in their struggle to regain the Israeli-occupied Golan and defend its territorial integrity, as well as to the righteous cause of the people of Palestine to establish their own independent State with East Jerusalem as its capital. We also extend our support and solidarity to the Government and the people of Venezuela in their struggle to reject the interference of foreign forces and defend the sovereignty of their country.
The Democratic People’s Republic of Korea will develop good-neighbourly and fraternal relations with all countries across the world that respect its sovereignty and are friendly to it, and will make a determined effort to safeguard peace and security in the region and the world at large.